SUMMARY ORDER
Plaintiff-Appellant Brigitte Vosse brought this action against the City of New York and the Commissioner of the New York City Department of Buildings. Vosse alleged that the City infringed upon her right to free speech by fining her for hanging an illuminated peace symbol outside the 17th-floor window of her condo. The district court dismissed for lack of standing in a memorandum and order dated November 8, 2013. Vosse now appeals.
We AFFIRM for substantially the same reasons stated by the district court in its memorandum.1

. To the extent that Vosse attempted to bring a First Amendment claim that was not based on content discrimination and thus was not subject to the district court’s standing analysis, we conclude that this issue has been inadequately presented on appeal. See Krist v. Kolombos Rest. Inc., 688 F.3d 89, 98 (2d Cir.2012).